Citation Nr: 0925211	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  03-29 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than January 18, 
1996 for the assignment of a 100 percent evaluation for 
hydronephrosis.

2.  Entitlement to an increased evaluation in excess of 30 
percent for hydronephrosis with recurrent pyelonephritis and 
status post wedge resection of left renal cell carcinoma for 
the period from February 1, 2004. 

3.  Entitlement to an effective date earlier than June 20, 
1996 for the award of service connection for anxiety disorder 
and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2006, the Board remanded these claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Prior to January 18, 1996, the evidence did not establish 
that the Veteran had a malignant neoplasm.

2.  For the rating period from February 1, 2004, 
hydronephrosis with recurrent pyelonephritis and status post 
wedge resection of left renal cell carcinoma the residuals of 
right nephrectomy is not manifested by constant albuminuria 
with some edema; or, definite decrease in kidney function; 
or, hypertension is at least 40 percent disabling under 
Diagnostic Code 7101.

3.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for a 
psychiatric disorder prior to June 20, 1996.




CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation prior to 
January 18, 1996 for hydronephrosis have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.400, 4.115b, Diagnostic Code 7528 (2008).

2.  The criteria for an evaluation in excess of 30 percent as 
of February 1, 2004 for hydronephrosis with recurrent 
pyelonephritis and status post wedge resection of left renal 
cell carcinoma have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.115, 4.115a, 4.115b, Diagnostic Code 7528 
(2008).

3.  The criteria for an effective date earlier than June 20, 
1996 for the award of service connection for anxiety disorder 
and dysthymic disorder have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

This appeal arises in part from the Veteran's disagreement 
with the effective date following the grant of service 
connection for anxiety disorder and dysthymic disorder.  Once 
service connection is granted, the claim is substantiated and 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  A June 2006 VCAA notice letter advised the Veteran 
regarding how effective dates and ratings are assigned.  No 
additional discussion of the duty to notify is therefore 
required with respect to the claim for an earlier effective 
date for the award of service connection for anxiety disorder 
and dysthymic disorder.

This same type of analysis applies to the Veteran's claim for 
entitlement to an effective date earlier than January 18, 
1996 for the assignment of a 100 percent evaluation for 
hydronephrosis.  The June 2006 VCAA notice letter advised the 
Veteran regarding how effective dates are assigned.  After 
the RO awarded the highest rating possible, the Veteran 
argued that he warranted an earlier effective date for the 
100 percent evaluation for hydronephrosis with recurrent 
pyelonephritis and status post wedge resection of left renal 
cell carcinoma.  Any defect in the notice is not prejudicial.  
See id.  Additionally, the evidence shows the Veteran has 
actual knowledge of the evidence necessary to substantiate 
this claim.  Specifically, the 100 percent evaluation was 
assigned because renal cell carcinoma was diagnosed.  He 
argues that the tumor that was subsequently diagnosed in 
January 1996 first showed up in 1991.  This would establish 
that the Veteran understands that, in order to warrant a 
100 percent evaluation, cancer needs to be shown.  

With regard to the remaining issue of earlier effective date 
for service connection for anxiety disorder and dysthymic 
disorder, the Board notes that the VCAA does not apply to 
this claim.  This portion of the Veteran's claim arose as 
part of the Veteran's request for restoration of the 
100 percent evaluation.  Nevertheless, the June 2006 VCAA 
notice letter advised the Veteran regarding how effective 
dates are assigned.  For background purposes, in a May 1996 
rating decision, the RO granted a 100 percent evaluation 
because of the finding of a malignant tumor (the Veteran was 
diagnosed with renal carcinoma).  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  Under that Diagnostic Code, malignant 
neoplasms of the genitourinary system warrant a 100 percent 
evaluation.  As long as the disease process is active, the 
100 percent evaluation stays in effect.  After cessation of 
treatment, a mandatory VA examination will be scheduled.  Any 
reduction is subject to the provisions of 38 C.F.R. 
§ 3.105(e).  In June 2000, the RO followed this procedure by 
properly notifying the Veteran of its RO proposal to reduce 
the evaluation to 30 percent and informing him of what the 
30 percent evaluation contemplated.  See 38 C.F.R. 
§ 3.105(e).  The Board finds that all procedural requirements 
have been met.  (The reduction of the 100 percent evaluation 
did not take effect until February 1, 2004.) 

VA also has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has obtained VA treatment records and private medical 
records.  It has sought to obtain private medical records 
identified by the Veteran.  One facility stated that it did 
not have the records since it maintained records for seven 
years and the Veteran's treatment had been in 1987.  Another 
facility stated that there was nothing in their records to 
verify the Veteran had been a patient.  The Veteran was 
properly informed of both of these responses.  The Veteran 
himself submitted private medical records.  Lastly, VA 
provided the Veteran with an examination regarding whether he 
warrants an evaluation in excess of 30 percent for 
hydronephrosis with recurrent pyelonephritis and status post 
wedge resection of left renal cell carcinoma as of February 
1, 2004.

The other two issues involving effective dates do not meet 
the statutory and regulatory requirements for a VA 
examination or medical opinion.  See 38 U.S.C.A. § 
5103A(d)(2)(A)-(C) (West 2002); 38 C.F.R. § 3.159(c)(4)(A)-
(C) (2008).  With regard to the earlier effective date 
claims, in cases such as this where a claim cannot be further 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for any additional benefit, VA is not required to meet the 
duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law is dispositive, the claim must 
be denied due to a lack of legal merit); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.

II.  Analysis

A.  Earlier effective date earlier for the assignment of a 
100 percent evaluation
for hydronephrosis

The Veteran was granted a 100 percent evaluation as of 
January 18, 1996 because on that date he underwent a left 
renal exploration and a left renal mass was removed and 
determined to be a renal carcinoma.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  The Veteran contends he should be 
granted an earlier effective date for the 100 percent 
evaluation because a renal mass had been shown earlier and VA 
had neglected to further evaluate it.  Thus, he argues that 
because the mass was present prior to January 18, 1996, he 
should be awarded an earlier effective date for the 
100 percent evaluation.  He states that the mass has been 
present since at least 1991 but that the 100 percent 
evaluation should go back to the day following his discharge 
from service.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for increase "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (emphasis added); 38 C.F.R. § 3.400.  
An effective date for a claim for increase may be granted 
prior to the date of claim if it is factually ascertainable 
that an increase in disability had occurred within one year 
from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. App. 
125, 126 (1997).

The issue before the Board is whether there was evidence 
prior to January 18, 1996 that shows the Veteran had a 
malignant neoplasm.  After having carefully reviewed the 
evidence of record, the Board finds that the preponderance of 
the evidence is against the grant of an earlier effective 
date for the award of a 100 percent evaluation under the 
provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528.  
Based on the Board's review of the evidence of record, prior 
to January 18, 1996, there is no competent evidence of a 
diagnosis of renal carcinoma.  

A November 1991 VA renal sonogram revealed an unremarkable 
left kidney (the tumor was found in the left kidney).  In an 
October 1992 letter, Dr. AK, an associate professor of 
urology, stated the Veteran had undergone an "extensive 
urological work-up which included renal scan, renal 
angiogram, IVP and CT scan," which were consistent with 
right utero-pelvic junction obstruction.  There is no 
competent evidence of a diagnosis of renal carcinoma at that 
time.  In a separate October 1992 letter, Dr. JR stated the 
Veteran's renal scan was "abnormal," but made no finding 
regarding renal carcinoma.  

A May 13, 1993 VA renal sonogram shows "a left hypoechoic 
mass in the lower pole requiring further work up (complex 
cyst versus solid mass)."  The examiner stated a CT scan 
should be done.  December 1995 VA treatment records show the 
Veteran reporting increased symptoms associated with the 
service-connected disability.  Subsequently, he underwent the 
procedure on January 18, 1996 that revealed the malignant 
neoplasm.  

The Veteran has pointed out that VA failed to follow up on 
the clinical finding made in the May 1993 sonogram.  That 
fact cannot be denied; however, prior to January 18, 1996, 
there is no competent evidence of a diagnosis of malignant 
neoplasm to warrant the 100 percent evaluation being awarded 
prior to January 18, 1996.  A finding of "hypoechoic mass" 
is not a diagnosis of a renal carcinoma.  The effective date 
is governed by either the date of claim or based upon facts 
found.  The claim for increase was pending at the time the 
malignant neoplasm was diagnosed.  The malignant neoplasm was 
not diagnosed until January 18, 1996.  Based upon the facts 
found (i.e., date entitlement arose), the Board finds the 
preponderance of the evidence is against the award of a 
100 percent evaluation for the renal carcinoma prior to 
January 18, 1996.  The provisions of 38 U.S.C.A. § 5110(b)(2) 
do not apply because the claim for increase was filed before 
the increase was factually ascertainable (January 18, 1996).  

The Board understands the Veteran's frustration regarding the 
failure to follow up on the left mass found in the May 1993 
sonogram.  On a positive note, it appears the January 1996 
surgery completely removed the malignant tumor, and that 
renal cancer has not reoccurred. 

To reiterate, the facts establish that the renal carcinoma 
was first diagnosed on January 18, 1996.  Prior to that date, 
there was no competent evidence of a diagnosis of renal 
carcinoma.  For these reasons, the Board concludes the 
preponderance of the evidence is against an earlier effective 
date for the award of the 100 percent evaluation under 
Diagnostic Code 7528.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7 (2008).

B.  Increased rating for hydronephrosis with recurrent 
pyelonephritis and status post wedge resection of left renal 
cell carcinoma

The Veteran argues that he warrants an evaluation in excess 
of 30 percent for hydronephrosis with recurrent 
pyelonephritis and status post wedge resection of left renal 
cell carcinoma as of February 1, 2004.

As noted above, the 100 percent evaluation was awarded 
because a diagnosis of left renal cell carcinoma had been 
entered.  Due to procedural errors, the RO continued the 
100 percent evaluation until January 31, 2004 before it 
proposed to reduce the rating, then effected a 30 percent 
evaluation as of February 1, 2004.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2008).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged 
ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods 
from February 1, 2004.  Because the Veteran was in receipt of 
the maximum schedular rating of 100 percent prior to February 
1, 2004, the relevant rating period for increased rating 
claim in excess of 30 percent is from February 1, 2004. 

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, the 
100 percent evaluation is assigned for malignant neoplasms of 
the genitourinary system for as long as the disease process 
is active.  Following cessation of surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  If there has 
been no local reoccurrence or metastasis, rate on residuals 
as voiding dysfunction or renal dysfunction, whichever is 
pre-dominant.  

38 C.F.R. § 4.115a contains criteria for rating renal 
dysfunction.  A 60 percent rating is warranted with constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension is at least 40 percent disabling 
under Diagnostic Code 7101 (located in 38 C.F.R. § 4.104, 
which contemplates diastolic pressure predominantly 120 or 
more).

An 80 percent rating is assigned when the evidence indicates 
that the disability is manifested by persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.

A 100 percent (total) rating is assigned with renal 
dysfunction requiring regular dialysis, or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly decreased function of 
kidney or other organ systems, especially cardiovascular. 

The rating criteria for urine leakage are as follows, in 
part: a rating of 40 percent is assigned for leakage 
requiring the wearing of absorbent materials that must be 
changed two to four times per day.  A rating of 60 percent is 
assigned for leakage requiring the use of an appliance or the 
wearing of absorbent materials that must be changed more than 
four times per day.

The rating criteria for urinary frequency are as follows, in 
part: a rating of 40 percent is assigned for daytime voiding 
interval less than one hour or awakening to void five or more 
times per night.

The maximum evaluation for obstructed voiding and urinary 
tract infection is 30 percent.  Thus, the criteria for 
evaluating these symptoms would not assist the Veteran in 
obtaining a higher rating.  Additionally, it must be noted 
that medical professionals and the Veteran have all agreed 
that there has been no reoccurrence of renal cancer, so that 
fact is not at issue.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for hydronephrosis with 
recurrent pyelonephritis and status post wedge resection of 
left renal cell carcinoma.  Considering the Veteran's 
symptoms under voiding dysfunction and urinary frequency, the 
evidence does not establish that for any period of increased 
rating claim he meets the criteria for a 40 percent 
evaluation under either symptoms.  For example, the Veteran 
has complained of dribbling "most days," see May 23, 2005 
private medical record, but there is no evidence from either 
the Veteran or a medical professional that the Veteran 
requires the use of absorbent materials.  In fact, the 
Veteran has specifically denied any incontinence.  Id.; see 
also May 28, 2002 VA examination report ("He has no 
complaints of incontinence.").  As to frequency, the Veteran 
complained one time of nocturia, see May 23, 2005 private 
medical record, but made no mention of having to void five or 
more times per night.  Further supporting the finding that an 
increased rating would not be warranted under these symptoms, 
when examined in January 2007 by VA, the Veteran stated the 
only treatment involving his service-connected disability was 
increased hydration.  

Considering the Veteran's claim under the symptoms associated 
with renal dysfunction, none of the evidence shows constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension is at least 40 percent disabling 
under Diagnostic Code 7101.  Constant albuminuria is protein 
in the urine.  None of the medical records since February 
2004 (when the Veteran was reduced from 100 percent to 
30 percent) have shown protein in the Veteran's urine.  See 
May 23, 2005 private medical record; July 25, 2005 private 
medical record; and January 4, 2007 VA examination report.  
There is no competent evidence of "definite decrease in 
kidney function," including any reports of such by the 
Veteran.  The fact that the Veteran reported at the January 
2007 VA examination that the only treatment he was doing with 
respect to this service-connected disability was increased 
hydration weighs against a finding that his disability is 
severely disabling.

Finally, there has been no evidence of the Veteran having 
hypertension.  The limited reports of his blood pressure have 
been normal.  See May 23, 2005 private medical record (110/68 
(diastolic/systolic)); January 4, 2007 VA examination report 
(122/74, 108/70, 110/72).  Looking at the Veteran's overall 
symptoms, there is no competent evidence to establish that 
the service-connected disability warrants a higher rating 
than 30 percent for any period of increased rating.  

As the preponderance of the evidence is against the claim for 
an increased rating for hydronephrosis with recurrent 
pyelonephritis and status post wedge resection of left renal 
cell carcinoma, the benefit-of-the-doubt rule does not apply, 
and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. 53-56.  In view of the denial of entitlement to an 
increased evaluation for the entire increased rating period, 
the Board finds no basis upon which to predicate assignment 
of "staged" ratings pursuant to Hart, supra.

Finally, the Board finds that the evidence that bears on the 
rating period in question does not present such an 
exceptional or unusual disability picture "as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The Veteran's 
representative has argued that the RO has not considered 
whether the Veteran's claim warrants an extraschedular 
evaluation, and that the Board should essentially remand this 
part of the claim.  See June 2009 Informal Hearing 
Presentation, pages 2-3.  The statement that the RO has not 
considered an extraschedular evaluation is incorrect.  See 
September 2003 statement of the case at page 21 ("The 
residuals of this disability do not present such an usual or 
exceptional disability as to render the application of the 
regular rating standards impractical.").  

In determining whether a case should be referred for 
extraschedular consideration, the Board must compare the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the disability picture is contemplated by the rating 
schedule, the assigned evaluation is therefore adequate, and 
no referral for extraschedular consideration is required.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board concludes there is no indication that the average 
industrial impairment from the disability would be in excess 
of those contemplated by the assigned 30 percent rating.  
Accordingly, the Board has determined that referral of this 
case for extraschedular consideration is not in order. 

C.  Earlier effective date for anxiety disorder and dysthymic 
disorder

In an October 2003 rating decision, the RO granted service 
connection for anxiety disorder and dysthymic disorder and 
assigned an effective date of June 20, 1996, which it stated 
was the date of the informal claim for service connection.  
The Veteran contends that he warrants an effective date going 
back to the day following his discharge from service for the 
grant of service connection for anxiety disorder and 
dysthymic disorder.  Specifically, he contends that, because 
he was treated in service for chest pain, which has now been 
determined to be treatment for a psychiatric disorder, he 
warrants a retroactive effective date.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (emphasis added); 38 C.F.R. § 3.400.  
If a claim is filed within one year following discharge from 
service, the effective date will be the day following the 
date of discharge.  38 U.S.C.A. § 5110(b)(1).  

The implementing regulation clarifies the above statute to 
mean that the effective date of service connection will be, 
"Day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400 (emphasis added).

Under 38 C.F.R. § 3.155(a), the Veteran or a representative 
of the Veteran can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  See also 
38 C.F.R. § 3.1(p).  A communication received from a service 
organization, an attorney, or agent may not be accepted as an 
informal claim if a power of attorney was not executed at the 
time the communication was written.  38 C.F.R. § 3.155(b).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than June 20, 1996 for the grant of 
service connection for anxiety disorder and dysthymic 
disorder.  Initially, it must be noted that the Veteran has 
specifically denied having filed a claim for service 
connection for anxiety disorder and dysthymic disorder prior 
to June 20, 1996.  To be accurate, the Veteran has stated he 
did not file a claim for service connection for a psychiatric 
disorder until April 2002.  See statement from Veteran, 
received November 24, 2004.  There, he noted the RO had 
assigned an effective date of June 20, 1996, which 
"supposedly this was he date when an informal claim was 
submitted for this condition."  He added that he was unaware 
there was an informal claim submitted at that time, and that 
he did not submit a claim until April 26, 2002.

The Veteran is correct that he did not submit an informal 
claim for service connection for a psychiatric disorder on 
June 20, 1996.  On that date, VA received a letter from a 
private psychiatrist, Dr. CEM.  This document did not meet 
the requirements for an informal claim because there was 
nothing in the record to show that Dr. CEM was the Veteran's 
representative or agent; a power of attorney had not been 
executed at the time of the June 1996 filing.  38 C.F.R. 
§ 3.155(a), (b).  Nevertheless, this is an earlier date than 
the actual informal claim for service connection for a 
psychiatric disorder, which the Veteran submitted through his 
representative on April 26, 2002.  

The Veteran's contention that he warrants an effective date 
of the day following his discharge from service rests on the 
fact that service treatment records show he was treated for 
chest pain in service, which he and a private physician have 
asserted were indicative of a psychiatric disorder 
manifesting in service.  Even accepting those statements as 
true, it does not establish a basis to award an earlier 
effective date.  The statute provides that the effective date 
will be based upon facts found but will not be earlier than 
the date of claim.  38 U.S.C.A. § 5110(a).  The regulation 
provides that the effective date will be date of claim or 
date entitlement arose, whichever is later.  Thus, even if 
entitlement arose in service, the controlling criteria (the 
statute and regulation) for the effective date in this case 
is the date of receipt of claim.  Here, the date of claim 
(April 2002) post dates the current effective date (June 
1996). 

As to the application of the provisions of 38 U.S.C.A. 
§ 5110(b)(1), there is nothing in the record to show the 
Veteran filed a claim for service connection for a 
psychiatric disorder within one year following his discharge 
from service.  The Veteran has not even alleged such fact.  
For example, the Veteran's VA Form 21-526, Veteran's 
Application for Compensation or Pension, received in May 1973 
(within one year following discharge from service), addressed 
a claim for service connection for "kidneys" only.  

The Board has thoroughly reviewed the record between 1973 
(beyond the one-year period following discharge from service) 
and June 20, 1996, and there is no document that would 
constitute a formal claim, an informal claim, or a written 
intent to file a claim for service connection for a 
psychiatric disorder.  38 C.F.R. §§ 3.1(p), 3.155(a).  
Submissions from the Veteran during this time frame make no 
mention of a psychiatric disorder, much less relate a 
psychiatric disorder to service or a service-connected 
disability.

While VA treatment records seem to show that the Veteran was 
seen in 1976 and 1977 for psychiatric complaints, and had 
complaints of depression in 1995, such cannot constitute an 
informal claim for service connection for a psychiatric 
disorder.  See LaLonde v. West, 12 Vet. App. 377, 382 (1999) 
(where appellant had not been granted service connection, 
mere receipt of medical records could not be construed as 
informal claim).  On this note, even if private medical 
records showed treatment for a psychiatric disorder in 1987, 
such records would not assist in the award of an earlier 
effective date without written intent from the Veteran or a 
representative of the Veteran.  38 C.F.R. § 3.155(a).

For the reasons described above, the Board finds that the 
legal criteria for an effective date earlier than June 20, 
1996 for the award of service connection for anxiety disorder 
and dysthymic disorder cannot be granted, and the claim must 
be denied.  An earlier effective date than June 20, 1996 is 
not possible because the 


controlling statute and regulation provide that the effective 
date will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2) ("date of receipt of claim or date entitlement 
arose, whichever is later").


ORDER

An increased evaluation in excess of 30 percent for 
hydronephrosis with recurrent pyelonephritis and status post 
wedge resection of left renal cell carcinoma, for the period 
from February 1, 2004, is denied. 

An effective date earlier than January 18, 1996 for the 
assignment of a 100 percent evaluation for hydronephrosis is 
denied.

An effective date earlier than June 20, 1996 for the award of 
service connection for anxiety disorder and dysthymic 
disorder is denied.


_____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


